Orders, in so far as appealed from., reversed upon the law and the facts, and the matter remitted to Special Term for the appointment of a new commission directed to make a just award to appellant, costs to appellant *758to abide the event. Thé .award of the commissioners herein cannot be said to have been arrived at upon a correct theory since the evidence adduced on behalf of the plaintiff did not follow the correct formula of a fixing of the value of the appellant’s land before the taking of parcels No. 1 and No. 2 considered together or separately and a fixing of the value of the appellant’s land after the taking of parcels No. 1 and No. 2 considered together or separately. The absence of evidence of this character makes obscure whether or not the commissioners adequately compensated for destruction of plottage value growing out of the taking of parcel No. 2, and whether or not they adequately compensated for parcel No. 2. Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.